NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 6, 2017 
                              Decided December 13, 2017 
                                             
                                         Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 17‐1331 
 
UNITED STATES OF AMERICA,                         Appeal from the United States 
      Plaintiff‐Appellee,                         District Court for the Northern District 
                                                  of Illinois, Eastern Division. 
                                                   
      v.                                          No. 16 CR 177‐1 
                                                   
MARLON WALTON,                                    Thomas M. Durkin, 
      Defendant‐Appellant.                        Judge. 
 
                                       O R D E R 

        Marlon Walton, a felon, acted as a middleman in the sale of a loaded automatic 
rifle. He was indicted for possessing a firearm after a felony conviction, 18 U.S.C. 
§ 922(g)(1), pleaded guilty without a plea agreement, and was sentenced to 60 months 
in prison, which was above the guidelines range of 37 to 46 months. He now appeals, 
but his appointed attorney has moved to withdraw under Anders v. California, 386 U.S. 
738 (1967). Walton has not accepted our invitation to respond to counsel’s motion. See 
7TH CIR. R. 51(b). Counsel’s brief explains the nature of the case and addresses the 
issues that this kind of appeal might be expected to involve. Because the analysis in the 
brief appears thorough, we limit our review to the subjects counsel has discussed. 
No. 17‐1331                                                                             Page 2 
 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996).   
         
        Counsel first tells us that Walton does not wish to withdraw his guilty plea. Thus 
counsel appropriately omits from his brief a discussion about the voluntariness of the 
plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 
287 F.3d 667, 670–71 (7th Cir. 2002). 
         
        Counsel next considers but rejects as frivolous a potential argument that the 
district court erred in applying the definition of “crime of violence” when calculating 
Walton’s base offense level of 22 under U.S.S.G. § 2K2.1. To arrive at that base offense 
level, the judge found that the two requirements of § 2K2.1(a)(3) were met: (1) the gun 
was automatic, id. § 2K2.1(a)(3)(A)(ii); and (2) Walton’s prior conviction for aggravated 
discharge of a firearm, 720 ILL. COMP. STAT. 5/24‐1.2(a) (1998), was a crime of violence, 
U.S.S.G. § 2K2.1(a)(3)(B). An offense is a crime of violence if one element of the offense 
is the use, attempted use, or threatened use of physical force against another. See id. 
§ 2K2.1(a)(3) & cmt. n.l; id. § 4B1.2(a)(1). To determine whether Walton’s aggravated 
discharge had an element of physical force, we would apply the categorical approach, 
which means that we “only look to ‘the fact of conviction and the statutory definition of 
the prior offense.’” See United States v. Curtis, 645 F.3d 937, 939  (7th Cir. 2011) (quoting 
United States v. Woods, 576 F.3d 400, 403 (7th Cir. 2009)).   
         
        Counsel rightly concludes that despite shortcomings in the record, it would be 
pointless to argue that Walton’s past crime of aggravated discharge was not a crime of 
violence. Counsel notes that we have no copy of the charging document; instead the 
PSR relied on available arrest reports, but “[a]rrest reports are not authorized sources 
for divisibility purposes.” Welch v. United States, 604 F.3d 408, 422 (7th Cir. 2010). So the 
record does not reveal under which of the six subdivisions of § 5/24‐1.2(a) Walton was 
convicted. Given this shortcoming, to apply the categorical approach, we would have to 
evaluate all of the “branches” of the crime to conclude that the conviction is 
categorically a crime of violence. See Welch, 604 F.3d at 421–22 (applying a similar 
analysis to determine if a crime is a “violent felony” under 18 U.S.C. § 924(e)).   
         
No. 17‐1331                                                                            Page 3 
 
        Using that approach, we would necessarily conclude that Walton was convicted 
of a crime of violence. At the time of Walton’s crime, the first two of § 5/24‐1.2’s six 
parts read: 
          
        (a) A person commits aggravated discharge of a firearm when he 
             knowingly or intentionally: 
          
             (1) Discharges a firearm at or into a building he knows to be 
                  occupied and the firearm is discharged from a place or position 
                  outside that building; [or] 
                    
             (2) Discharges a firearm in the direction of another person or in the 
                  direction of a vehicle he knows to be occupied. 
 
720 ILL. COMP. STAT. 5/24‐1.2(a)(1)–(2).   
 
        We have held that both of these parts are crimes of violence because 
“[d]ischarging a firearm in the direction of a person or a vehicle containing a 
person . . . is unquestionably the use, attempted use, or threatened use of ‘physical force 
against the person of another.’” Curtis, 645 F.3d at 941 (construing subsection (a)(2)); 
Quezada‐Luna v. Gonzales, 439 F.3d 403, 406 (7th Cir. 2006) (“[T]he ‘discharge’ element of 
§ 5/24‐1.2(a)[(1)] involves the use of physical force.”). The remaining four parts share 
the same element of discharging a firearm in the direction of a person or occupied 
vehicle; they merely increase the penalty if the person is known to be (or the vehicle is 
known to contain) a law‐enforcement officer, § 5/24‐1.2(a)(3)–(4), or emergency medical 
personnel, § 5/24‐1.2(a)(5)–(6). We thus agree with counsel that it would be pointless to 
argue that violating any part of this statute is not a “crime of violence.” See Curtis, 
645 F.3d at 941–42.   
 
        Counsel next considers whether Walton could argue that the judge otherwise 
erred in fashioning Walton’s sentence, and we agree that any such argument would be 
frivolous. We will uphold an above‐guidelines sentence against a procedural challenge 
if the judge justified the variance and explained the chosen sentence to allow 
meaningful appellate review. See United States v. Lockwood, 840 F.3d 896, 900 (7th Cir. 
2016), cert. denied, 137 S. Ct. 1238 (2017). The judge here adequately considered the 
18 U.S.C. § 3553(a) factors and Walton’s mitigating arguments. He found that the 
guidelines underrepresented Walton’s criminal history because they did not reflect the 
similarities between his past and present firearm crimes. See 18 U.S.C. § 3553(a)(1); 
No. 17‐1331                                                                          Page 4 
 
Lockwood, 840 F.3d at 902. The judge also considered the gravity of Walton’s current 
offense. It involved a particularly dangerous gun—in Walton’s words, a “chopper 
because it chops people in half.” See § 3553(a)(2)(A). And it happened in Englewood, a 
neighborhood plagued by gun violence and thus a community particularly in need of 
protection from Walton’s crimes. See § 3553(a)(2)(C). The judge also considered the 
nature of the gun and Walton’s criminal history before rejecting his mitigating 
arguments that he had not seen the gun before the day of sale. In light of the judge’s 
thorough explanation of the sentence, we also agree with counsel that Walton could not 
mount a plausible argument that the judge abused his broad discretion and imposed a 
substantively unreasonable sentence. See United States v. Fogle, 825 F.3d 354, 359 (7th Cir. 
2016). 
 
        Finally, counsel questions if the district judge abused his discretion when over 
Walton’s objection he imposed a condition of supervised release that allowed a 
probation officer to visit Walton at work. The judge considered the condition 
appropriate because it was limited to reasonable times and because the officer would 
seek to avoid disrupting Walton’s employment. See United States v. Bickart, 825 F.3d 832, 
842 (7th Cir. 2016). We agree with counsel that any argument that the judge abused his 
discretion would go nowhere.   
 
        Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.